DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 14, 2021 and September 30, 2021 were considered by the examiner.
Claim Objections
Claims 9, 11 and 20 are objected to because of the following informalities:  Claim 9 recites “a second block” and “the second block” in lines 2-3 of the claim.  However, Claim 7 from which it depends also recited “a second block”.  Since it is not clear that “a second block” in Claim 9 is the same second block from Claim 7, “the second block” in claim 9 might be considered to lack proper antecedent basis.  It is assumed herein that “a second block” in Claim 9 is more appropriately interpreted as “the second block”, in order to avoid this issue.  Appropriate correction is required.
Claim 11 first recites XLC mode; this is recited further in several later claims.  Earlier claims had recited MLC.  Upon review of the specification, it is not clear if there is any support for MLC.  XLC is used throughout, along with SLC, TLC.  Examiner believes the terms MLC and XLC both mean essentially the same, that is, an extra-level or multi-level cell that provides not one as in SLC, but at least two bits or more.  TLC is a specific example of MLC or XLC, having three bits. In the claims, herein it is assumed XLC is the same as MLC.  If this interpretation is incorrect, please clarify and cite support.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini et al., US 2016/0098213 A1, in view of Avila, US 8,886,877 B1.
As to claim 1, Franceschini discloses a non-transitory computer readable medium storing instruction executable by a processing device to (note that a system as depicted therein, Abstract and Figure 1, necessarily includes media for storing instructions to operate):
responsive to receiving an amount of data to be written to a memory that comprises a plurality of mixed mode blocks, perform a foreground garbage collection operation that includes (Fig. 4, 402 and 404):
converting data stored in a first block of the plurality of mixed mode blocks in SLC mode and data stored in a second block of the plurality of mixed mode blocks in SLC mode to both being stored in [another] block in an MLC mode (Figs. 2-4; [0003], [0010], [0012], [0021]-[0025]; note that memory blocks may be used as high performance or high capacity, or as MLC written to as SLC, thus mixed-mode to the extent recited; note also that the operation may be done many times, as long as free space is still available in the target high capacity memory block, thus allowing for multiple SLC (high performance) blocks to be written to a MLC (high capacity) block).
Franceschini does not disclose the ‘another’ block is the first block.  However, Avila teaches an analogous non-volatile memory data folding operation, wherein SLC blocks are folded into MLC blocks.  
As to claim 7, the Franceschini- Avila prior art combination described above with regard to claim 1 teaches the method as described for the steps executed by the medium described above.
As to claims 2 and 8, in the Franceschini- Avila prior art combination described above with regard to claim 1, the host data may be considered sequential to the extent recited, since it is clearly received and stored in an order.
As to claims 3 and 5, in the Franceschini- Avila prior art combination described above with regard to claim 1, the limitation of at least half the blocks being logically sequential, or first and second sequential is essentially irrelevant to patentability, since it is at best a choice made by a user, and the most likely choice for ordering the data.   The issue of whether blocks are logically sequential can be based on however a user desires they be ordered.  The system certainly would be considered to have the capability of storing the data logically sequential.  Additionally, a typical artisan would merely 
As to claim 6, in the Franceschini- Avila prior art combination described above with regard to claim 1, writing a third set of data is disclosed (such as in Avila Fig. 11B where not only one but two SLC blocks are folded into a hybrid block).
As to claims 9-12, in the Franceschini- Avila prior art combination described above with regard to claim 1 and claim 5, storing a second portion of sequential host data in a second block that does not include the converted data, converting at least two data units into a same block, and at least two data units of the first portion are stored in a different block are disclosed (such as in Avila Fig. 11B where not only one but two SLC blocks are folded into a hybrid block).
As to claims 13-14, in the Franceschini- Avila prior art combination described above with regard to claim 1, a threshold number of empty blocks, and in response garbage collecting the first and second, and storing the host data, is disclosed as cited and described with regard to claim 1 (such as Franceschini, Figs. 3, 4)
As to claim 15, the Franceschini- Avila prior art combination described above with regard to claim 1 and 5 substantially teaches the system, as described and cited above, each prior art including host, memory, and processing device as recited.  The host data may be considered sequential to the extent recited, since it is clearly received and stored in an order.
As to claim 16, in the Franceschini- Avila prior art combination described above with regard to claim 1, it is clear that the memory stores data to be accessed by the host, and thus it would be inherent 
As to claim 17, in the Franceschini- Avila prior art combination described above with regard to claim 1, the host is seen as sending an additional amount of data, and storing it in the first block as recited  (such as in Avila Fig. 11B where not only one but two SLC blocks are folded into a hybrid block).
As to claim 18, the Franceschini- Avila prior art combination described above with regard to claim 1 and 5, discloses determining which set of data to garbage collect based on a block being in SLC mode, and containing valid data (Franceschini Figs. 3 and 4 where memory reaching a threshold requires that it be valid data, and Avila Fig. 11B where only SLC, or MLC written as SLC in hybrid mode, are garbage collected).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-19 of U.S. Patent No. 10,949,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are anticipated by those of the patent.  Examiner notes that the current claims are recited nearly verbatim in the patent, and so further explanations of each claim are not considered necessary other than the following:
Current claims 1 and 2 are anticipated by patent claim 1.
Current claims 3-6 are anticipated by patent claims 2-5 respectively.
Current claims 7-8 are anticipated by patent claim 9.
Current claims 9-10 are anticipated by patent claim 10.
Current claims 11-12 are anticipated by patent claims 11-12 respectively.
Current claims 13-14 are anticipated by patent claims 13-14 in combination, where one limitation of current claim 13 is simply moved in the patent to claim 14.
Current claims 15-17 are anticipated by patent claims 15-17 respectively.
Current claim 18 is anticipated by patent claims 16-17.
Current claims 19-20 are anticipated by patent claims 18-19 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2020/0257621	Nonvolatile memory garbage collection with independent SLC/MLC pools.
10,452,282	Mixed mode memory blocks and SLC erase operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        December 4, 2021